8 N.Y.3d 830 (2007)
In the Matter of the Estate of MARGARET M. TOMECK, Deceased.
EDWARD M. TOMECK, as Executor of MARGARET M. TOMECK, Deceased, Respondent-Appellant;
ROBERT CHRISTOPHER, as Commissioner of Social Services of Saratoga County, Appellant-Respondent, et al., Respondent.
Court of Appeals of the State of New York.
Submitted December 18, 2006.
Decided January 9, 2007.
Motion by Andrew M. Cuomo, as Attorney General of the State of New York, for an order permitting movant to participate in oral argument of the appeal granted.